Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (“Agreement”) is made as of September 29,
2004, between IBERIABANK Corporation (“IBKC”) and American Horizons Bancorp,
Inc. (“AHB”).

 

RECITALS

 

1. Each of AHB and IBKC is a registered bank holding company under the Bank
Holding Company Act of 1956 (the “BHC Act”).

 

2. The Board of Directors of each of AHB and IBKC believes that the transactions
described in this Agreement are in the best interests of each such party and its
shareholders.

 

3. By virtue of the reorganization that is effectuated by this Agreement, (a)
AHB will be merged with and into IBERIABANK Acquisition Corporation (“IBAC”), a
wholly-owned subsidiary of IBKC (the “Merger”), and (b) as a result of the
foregoing Merger, except as provided in this Agreement, the then outstanding
shares of AHB common stock will be converted into shares of IBKC common stock,
par value $1.00 per share (“IBKC Common Stock”), and cash.

 

4. The Merger is subject to prior approval of, among others, the shareholders of
AHB and the Board of Governors of the Federal Reserve System (the “Federal
Reserve”), and the prior satisfaction of certain other conditions set forth in
this Agreement.

 

5. The parties intend that the reorganization contemplated by this Agreement
qualify for federal income tax purposes as a tax-free reorganization under the
Internal Revenue Code of 1986 (the “Code”).

 

AGREEMENT

 

In consideration of the foregoing and of the mutual warranties, representations,
covenants and agreements set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which are acknowledged, the parties
to this Agreement agree as follows:

 

ARTICLE 1: Merger and Closing

 

1.1 Merger. Subject to Article 5, at the Effective Time, as defined below, AHB
will merge with and into IBAC pursuant to the Agreement of Merger in the form of
Exhibit A (the “Merger Agreement”).

 

1.2 Time and Place of Closing. (a) The closing of the Merger (the “Closing”)
will take place on a mutually agreed upon Business Day no later than the end of
the month in which occurs the last of (i) the date that is the required number
of days after the date of the order of the Federal Reserve approving the Merger
pursuant to the BHC Act, (ii) the effective date (including expiration of any
applicable waiting period) of the order of the final federal or state regulatory



--------------------------------------------------------------------------------

agency approving the Merger or the expiration of all required waiting periods
after the filing of all required notices to all federal or state regulatory
agencies required to consummate the Merger, and (iii) the date on which the
shareholders of AHB approve this Agreement; or such other date as the parties
hereto may mutually agree. “Business Day” means Monday through Friday of each
week, except a legal holiday recognized as such by the U.S. Government or any
day on which banking institutions in the State of Louisiana are authorized or
obligated to close. If all conditions in Article 5 hereof are satisfied, or
waived by the party entitled to grant such waiver, at the Closing (i) the
parties shall each provide to the others such proof of satisfaction of the
conditions in Article 5 as the party whose obligations are conditioned upon such
satisfaction may reasonably request, (ii) the certificates, letters and opinions
required by Article 5 shall be delivered, (iii) the appropriate officers of the
parties shall execute, deliver and acknowledge the Merger Agreement, and (iv)
the parties shall take such further action including (without limitation) filing
the Merger Agreement as is required to consummate the transactions contemplated
by this Agreement and the Merger Agreement.

 

(b) If on any date established for the Closing all conditions in Article 5
hereof have not been satisfied or waived by each party entitled to grant such
waiver, then either party, on one or more occasions, may declare a delay in the
Closing of such duration, not exceeding ten (10) Business Days, as the declaring
party may select, but no such delay shall extend beyond the last date set forth
in Section 6.1(c), and no such delay shall interfere with the right of either
party to declare a termination pursuant to Article 6. The place of Closing shall
be at the office of IBKC set forth in Section 7.1.

 

1.3 Effective Date and Time. The Merger Agreement will be filed with the
Secretary of State of Louisiana before or concurrently with the Closing, and the
Merger will be effective on the date and time (the “Effective Time”) specified
in the filings.

 

ARTICLE 2: Conversion of AHB Common Stock

 

2.1 Conversion of AHB Common Stock.

 

(a) Except for shares of AHB Common Stock as to which dissenters’ rights have
been perfected and not withdrawn or otherwise forfeited (“Dissenters’ Shares”)
under the Louisiana Business Corporation Law (the “BCL”), and as otherwise
provided herein, at the Effective Time each outstanding share of AHB Common
Stock will be converted into the “Merger Consideration” which shall mean:

 

(i) (A)3771 (the “Exchange Ratio”) shares of IBKC Common Stock (to the nearest
ten-thousandth of a share) to be exchanged for each share of AHB Common Stock
and cash (without interest) payable with respect to any fractional share of IBKC
Common Stock (as determined below); or

 

(B) if the average of the closing prices of the IBKC Common Stock as reported on
the Nasdaq Stock Market on each of the ten (10) trading days ending five (5)
Business Days prior to the Effective Time (the “Market Value”) is greater than
$59.02 per share, the Exchange Ratio shall equal the quotient (to the nearest
ten-thousandth of a share) obtained by dividing $22.25 by the Market Value; or

 

2



--------------------------------------------------------------------------------

(C) if the Market Value is less than $56.00 per share, the Exchange Ratio shall
equal the quotient (to the nearest ten-thousandth of a share) obtained by
dividing $21.11 by the Market Value; plus

 

(ii) the right to receive a cash payment (without interest) to be determined as
follows: (A) Schedule 2.1 identifies all loans, funded and unfunded commitments,
and letters of credit to certain individual and related AHB borrowers
(“Obligations”) and sets out beside each Obligation an amount herein referred to
as a “Cash Credit”, with all such Cash Credits totaling an aggregate of
$1,588,862 as of the date of this Agreement (the “Cash Consideration”);

 

(B) For Obligations that have been cancelled, paid in full or sold in their
entirety by AHB prior to the fifth Business Day before the Closing (the
“Calculation Date”) for a price not less than the total amount of the
Obligations then outstanding, the entire Cash Credit with respect thereto shall
be included in the Cash Consideration;

 

(C) For Obligations that remain outstanding as of the Calculation Date, that
portion of the Cash Credit determined by multiplying the Cash Credit times a
fraction, the denominator of which is the total amount of the Obligations set
forth in Schedule 2.1 and the numerator of which is the amount by which the
balance of the Obligations on the Calculation Date is less than such total
amount, shall be included in the Cash Consideration;

 

(D) For Obligations that are sold in their entirety by AHB after the Calculation
Date and prior to the Closing for a price not less than the Obligation amount
then outstanding less the net Cash Credit resulting from the reduction of the
Obligation amount set forth in Schedule 2.1, the net Cash Credit shall be
included in the Cash Consideration;

 

(E) No Cash Credit shall be available for any portion of an Obligation that is
charged off, and no Cash Credit shall be available if, without the prior consent
of IBKC, any material collateral securing an Obligation is released other than
in connection with the full payment or sale of the entire Obligation; and

 

(F) At the Closing, each AHB shareholder’s fractional interest in all then
outstanding shares of AHB Common Stock shall be multiplied by the Cash
Consideration.

 

(b) Shares of AHB Common Stock that are held by AHB and any AHB subsidiary
(other than shares held in a fiduciary capacity other than for AHB and any AHB
subsidiary) shall not be considered to be outstanding and shall be cancelled
(and not converted) by virtue of the Merger at the Effective Time and without
any further action by any party.

 

(c) If before the Effective Time, IBKC should split or combine the IBKC Common
Stock, or pay a stock dividend in IBKC Common Stock, or otherwise change the
IBKC Common Stock into any other securities, or make any other dividend or
distribution in respect of the IBKC Common Stock (other than normal cash
dividends as the same may be adjusted from time to time in accordance with or
not in violation of this Agreement), then the Exchange Ratio will be
appropriately adjusted to reflect such split, combination, dividend or other
distribution or change.

 

3



--------------------------------------------------------------------------------

(d) In lieu of issuing any fractional share of IBKC Common Stock, each holder of
AHB Common Stock who would otherwise be entitled thereto, after aggregating into
whole shares all fractional shares of IBKC Common Stock to which such holder is
entitled by virtue of the Merger, upon surrender of the certificate(s) which
represented AHB Common Stock, will receive cash (without interest) equal to such
fractional share multiplied by the Market Value.

 

(e) After the Effective Time, each holder of AHB Common Stock (other than
Dissenters’ Shares), upon surrender of such holder’s certificates in accordance
herewith, will be entitled to receive the Merger Consolidation into which such
holder’s shares have been converted, less any applicable tax withholding. Until
then, each certificate for AHB Common Stock will represent the number of whole
shares of IBKC Common Stock and cash into which the shares of AHB Common Stock
represented thereby were converted, except that IBKC may refuse to pay any
dividend or other distribution payable to holders of any unsurrendered
certificate for AHB Common Stock until surrender. Whether or not a certificate
for AHB Common Stock is surrendered, after the Effective Time it will not
represent any interest in any person other than IBKC.

 

(f) As soon as practicable after the Effective Time, but in no event later than
ten (10) Business Days following the Effective Time, IBKC or IBKC’s stock
transfer agent shall mail to each holder of record of an AHB Common Stock
certificate or certificates a form of letter of transmittal (which shall specify
that delivery shall be effected, and risk of loss and title to the Certificates
shall pass, only upon delivery of the certificates to the stock transfer agent)
and instructions for use in effecting the surrender of the certificates in
exchange for the Merger Consideration into which the shares of AHB Common Stock
represented by such certificate or certificates shall have been converted
pursuant to this Section 2.1. Upon proper surrender of a certificate for
exchange and cancellation to the stock transfer agent, together with a properly
completed letter of transmittal, duly executed, the holder of such certificate
shall be entitled to receive in exchange therefore, as applicable, (i) a
certificate representing that number of shares of IBKC Stock to which such
former holder of AHB Common Stock shall have become entitled pursuant to this
Agreement and the Merger Agreement and (ii) a check representing that amount of
cash to which such former holder of AHB Common Stock shall have become entitled
pursuant to this Agreement and the Merger Agreement.

 

2.2 AHB Stock Options. Each option to purchase shares of AHB Common Stock which
remains unexercised immediately prior to the Effective Time, whether or not then
vested or exercisable, shall be cancelled and all rights thereunder shall be
extinguished. As consideration for such cancellation, AHB shall enter into an
agreement with each holder of an option to purchase AHB Common Stock to make a
cash payment immediately prior to the Effective Time to each such holder of an
amount determined by multiplying each share of AHB Common Stock subject to such
holder’s AHB option by each of the Exchange Ratio and the Market Value and then
subtracting the aggregate exercise price of such AHB Option.

 

4



--------------------------------------------------------------------------------

2.3 Exchange of Certificates. Each holder of AHB Common Stock (other than
holders of Dissenters’ Shares), upon surrender of his or her stock certificate
to IBKC together with a completed letter of transmittal in the form provided by
IBKC, will be entitled to receive his or her Merger Consideration, less any
applicable tax withholding.

 

ARTICLE 3: Representations and Warranties

 

3.1 Mutual Representations and Warranties. Each party represents and warrants to
the other, to the extent pertaining to itself, its subsidiaries, and/or its
business or affairs, that:

 

(a) Organization; Qualification. It is a business corporation duly organized and
validly existing under the BCL, is a bank holding company within the meaning of
the BHC Act, has all requisite corporate power and authority to own and lease
its property and to carry on its business as currently being conducted and is
qualified and in good standing wherever the failure to so qualify would have a
Material Adverse Effect. As used in this Agreement, the term “Material Adverse
Effect” shall mean, an event, change, violation, circumstance or effect,
individually or when taken together, that is or is reasonably likely to (i) be
materially adverse to the financial condition, assets, capitalization,
management, business, prospects or results of operations of such party and its
subsidiaries, taken as a whole, or (ii) to materially impair the authority or
ability of such party to perform its obligations under this Agreement or to
consummate the Merger or the other transactions contemplated by this Agreement;
provided, however, that in no event shall any of the following, alone or in
combination, be taken into account in determining whether there has been or will
be a Material Adverse Effect with respect to any party: (v) any effect resulting
from changes in generally accepted accounting principles (“GAAP”) or regulatory
accounting requirements generally applicable to banks or their holding
companies, (w) any direct effects of compliance with the terms and conditions of
this Agreement on the operating performance of such party, including expenses
incurred by such party in consummating the transactions contemplated by this
Agreement, (x) any effect resulting from the announcement or pendency of the
Merger, (y) any effect resulting from actions or omissions of a party taken with
the prior informed consent of the other parties in contemplation of the
transactions contemplated hereby, or (z) any effect that results from changes
affecting the banking industry, either generally or in Northeast Louisiana, or
the United States or Louisiana economies generally (which changes in each case
do not disproportionately affect such entity in any material respect).

 

(b) Corporate Authorization; No Conflicts. Subject to any required shareholder
and regulatory approvals, all acts required for the due and valid authorization,
execution, delivery and performance of this Agreement and consummation of the
Merger have been validly taken. Subject to required shareholder and regulatory
approvals, this Agreement is its binding obligation, enforceable in accordance
with its terms, except to the extent limited by bankruptcy and other similar
laws and court decisions affecting the enforcement of creditors’ rights
generally and by general equitable principles. Neither the execution, delivery
or performance of this Agreement nor the consummation of the Merger will (i)
violate, conflict with, or breach any provisions of, (ii) constitute, or with
notice or lapse of time or both would constitute, a default under, (iii) result
in the termination of or accelerate the performance required by, or (iv) result
in the creation of any encumbrance upon any of its material assets under, its or
its subsidiaries’ (“subs”) articles of incorporation, by-laws or any material
instrument to or by

 

5



--------------------------------------------------------------------------------

which it or its subs or any material portion of its or its subs, assets is
bound; or (v) violate any order, writ, injunction, decree, statute, rule or
regulation of any governmental body (“Law”) applicable to it or its subs or any
material portion of its assets.

 

(c) Broker’s or Finder’s Fees. No person is entitled to any commission,
broker’s, finder’s or financial advisory fee from it or its subsidiary bank in
connection with the Merger other than Chaffe & Associates, Inc., whose
engagement letters with AHB have been delivered to IBKC.

 

(d) Community Reinvestment Act; Fair Lending. It and its subsidiary bank each
has complied in all material respects with the Community Reinvestment Act
(“CRA”) and the rules and regulations thereunder, has a CRA rating of not less
than “satisfactory”, and has received no material criticism from regulators with
respect to discriminatory lending practices or compliance with fair lending
laws.

 

(e) Accuracy of Statements. Nothing herein or in any information furnished or to
be furnished by it pursuant hereto, contains or will contain, as of the date
hereof, the effective date of the Registration Statement (defined in Section
4.2), the date of the Proxy Statement (defined in Section 4.2) and the date of
Closing, when taken together, an untrue statement of a material fact or an
omission of a material fact necessary to make the statements contained therein,
in light of the circumstances in which made, not misleading.

 

3.2 Additional AHB Representations and Warranties. AHB represents and warrants
to IBKC that:

 

(a) Capital Stock; Other Interests. AHB’s authorized capital stock consists of
10,000,000 shares of AHB Common Stock, of which 2,036,920 shares are issued and
outstanding and 15,458 shares are held in its treasury. All outstanding shares
of AHB Common Stock and all outstanding shares of the capital stock of the Bank,
have been duly authorized and are validly issued, fully paid and non-assessable.
Except as set forth in Schedule 3.2(a), there are no stock options or other
rights (including conversion rights) outstanding to acquire, or any obligation
to issue, sell or deliver any of such rights or any shares of, its or Bank’s
capital stock. Neither AHB nor the Bank has any equity or voting interest
exceeding 1% in any entity other than its interest in the Bank, of which it
directly or indirectly owns all of the shares outstanding, free and clear of any
liens, equities or encumbrances whatsoever.

 

(b) Financial Statements and Reports. AHB has delivered to IBKC (i) its audited
balance sheets as of December 31, 2002 and 2003, and its unaudited balance sheet
as of June 30, 2004, and the related audited and unaudited statements of income,
shareholders’ equity and cash flows (“Operating Statements”) for the respective
years and six months then ended, the related notes thereto, and the report of
its independent public accountants with respect thereto in the case of annual
financial statements (collectively, the “Financial Statements”), (ii) all call
reports made by the Bank to any regulatory agency and all reports made by AHB to
the Federal Reserve since, and to the extent permitted by law all examination
reports with respect to AHB or the Bank or made by any regulatory authority
since, December 31, 2000, and (iii) its reports and proxy statements sent to
shareholders in 2001 and thereafter. The Financial Statements have been, and the
financial statements delivered pursuant to Section 4.7 will be, prepared in

 

6



--------------------------------------------------------------------------------

conformity with GAAP applied consistently with prior periods, and present and
will present fairly, in conformity with GAAP, AHB’s consolidated results of
operations for the respective periods covered thereby, and its consolidated
financial condition as of the respective dates thereof. All reports referred to
in clause (ii) above have been filed on the appropriate form and prepared in all
material respects in accordance with the requirements of the regulating agency.
AHB and the Bank do not have, nor are any of their assets subject to, any
material liability or obligation of any kind, whether absolute, accrued,
contingent, known, unknown, matured or unmatured, that is not reflected and
adequately reserved against in the latest balance sheet forming part of the
Operating Statements (the “Latest Balance Sheet”).

 

(c) Loan and Investment Portfolios. All loans, discounts and financing leases in
which AHB or the Bank is lessor (“Credits”) reflected on the Latest Balance
Sheet (i) were, at the time and under the circumstances made, made for adequate
consideration in the ordinary course of business, (ii) are evidenced by
instruments that are true and genuine, (iii) are enforceable in accordance with
their terms and (iv) if secured, have been secured by valid perfected security
interests. Accurate lists of all such Credits and of AHB’s and the Bank’s
investment portfolio as of the Latest Balance Sheet date have been made
available to IBKC.

 

(d) Loss Reserves. Each allowance for losses on Credits and other real estate
owned reflected on the Latest Balance Sheet is adequate in accordance with
applicable regulatory guidelines and GAAP in all material respects, and there
are no circumstances reasonably likely to require in accordance with such
guidelines or GAAP a future material increase in any provisions for such losses
or a material decrease in any of such allowances. Each such allowance after the
Latest Balance Sheet date will be adequate in accordance with such guidelines
and GAAP in all material respects.

 

(e) No Material Adverse Effect. Since the Latest Balance Sheet date, there has
been no circumstance known to management of AHB and the Bank that has had, or
can reasonably be anticipated to have, a Material Adverse Effect.

 

(f) Absence of Certain Changes or Events. AHB and the Bank have not, since the
Latest Balance Sheet date (except as set forth below), nor will have, without
the consent of IBKC’s chief executive officer or his designee or as permitted in
Section 7.2 of this Agreement, from the date hereof through the Closing:

 

(i) (A) since July 31, 2004, borrowed or loaned (including any extension,
modification or renewal of an existing loan) any money in excess of $250,000, or
pledged any of its credit in excess of $250,000, (B) mortgaged or otherwise
subjected any asset to any encumbrance or liability, (C) transferred any of its
loans or other assets in excess of $50,000, or (D) incurred any material
liability or obligation of any kind whatsoever, whether accrued, contingent,
known, unknown, matured or unmatured;

 

(ii) experienced any material change in asset concentrations as to customers or
industries or in the nature and source of its liabilities or in the mix of
interest-bearing and non-interest bearing deposits;

 

7



--------------------------------------------------------------------------------

(iii) had knowledge or reason to believe that any material labor unrest exists
among, or that anyone has attempted to organize, any of its employees; or that
any customer having deposits in excess of $500,000 or loans in excess of
$1,000,000 or trust assets in excess of $500,000 has terminated or intends to
terminate such customer’s relationship with the Bank;

 

(iv) failed to operate its business in the ordinary course consistent with past
practices, to preserve its business organization substantially intact or to
preserve the goodwill of its customers and others with whom it has material
business relations;

 

(v) incurred or suffered any material loss not adequately reserved against on
the Latest Balance Sheet or waived any material right;

 

(vi) other than in the ordinary course of business consistent with past
practices, canceled any material debt owed to it or any of its material claims,
or paid any of its noncurrent obligations or liabilities;

 

(vii) since July 31, 2004, made any capital expenditure or deployed insurance
proceeds in excess of $10,000, or opened or renovated any ATM or branch office;

 

(viii) except as set forth in Section 4.6(l), paid or agreed to accrue or pay
any money to any of its present or former directors, officers or other employees
except pursuant to current pay schedules, or increased the compensation
(including salaries, fees, bonuses, profit sharing, fringe benefits, incentive,
pension, retirement or other similar payments) of any such person;

 

(ix) changed any accounting practice used in preparing the Financial Statements
except as required by GAAP;

 

(x) made any Credit which has not been (A) at the time and under the
circumstances made, made for adequate consideration in the ordinary course of
business, (B) evidenced by instruments that are true and genuine, (C)
enforceable in accordance with its terms, and (D) fully reserved against in an
amount sufficient to provide for all net charge-offs reasonably anticipated in
the ordinary course;

 

(xi) acquired any business or assets of any business or stock of any business
other than in connection with the Credits; or

 

(xii) made any commitment to do any of the foregoing.

 

(g) Taxes. Each of AHB and the Bank has timely filed all required tax returns,
tax information returns and reports required to be filed, paid all taxes,
interest payments and penalties that were due (whether shown on such returns or
otherwise), made (and will make) adequate provision for payment of all taxes
accruable for all periods ending on or before the Closing (other than those
being contested in good faith that have been disclosed to IBKC in Schedule
3.2(g)), and are not delinquent in the payment of any material amount of tax or
governmental charge of any nature. No audit,

 

8



--------------------------------------------------------------------------------

examination or investigation is currently being conducted or threatened, and no
material unpaid tax deficiencies or additional liabilities have been proposed or
assessed, by any taxing authority; no agreements for extension of time for the
assessment of any tax have been made by or on behalf of AHB or the Bank; and no
position has been taken by AHB with respect to material tax matters which if
known by the Internal Revenue Service or the Louisiana Department of Revenue
would be reasonably likely to be contested or disputed by either or both of such
bodies. AHB has, and will through the Closing Date, withhold all federal and
state taxes payable by employees who exercise AHB stock options. Schedule 3.2(f)
contains accurate and complete descriptions of any excess loss accounts,
deferred intercompany transactions and AHB’s tax basis in the Bank.

 

(h) Assets.

 

(i) Except with respect to assets disposed of for adequate consideration in the
ordinary course after the Latest Balance Sheet date in accordance with past
practices and, to the extent the value of an asset disposed of exceeds $5,000,
disclosed in Schedule 3.2(h), each of AHB and the Bank have good and
merchantable title to all material assets reflected on the Latest Balance Sheet
or acquired thereafter, free of all restrictions, liens and encumbrances except
for (A) encumbrances that secure debt properly reflected on the Latest Balance
Sheet or which secure deposits of public funds; (B) liens for taxes accrued but
not yet payable; (C) liens arising as a matter of law in the ordinary course
with respect to obligations incurred after the Latest Balance Sheet date that
are not delinquent or are being contested in good faith; (D) such imperfections
of title and encumbrances as do not materially detract from the value or
materially interfere with the present use or merchantability of any such asset;
and (E) capital leases and leases, if any, to third parties for fair and
adequate consideration. AHB and the Bank each owns, or has valid leasehold
interests in, all material assets used in its business.

 

(ii) Except for financing leases in which AHB or the Bank is lessor listed in
Schedule 3.2(h), (A) each lease of any real property or any material personal
property to which AHB or the Bank is a party is valid and in full force and
effect in accordance with its terms in all material respects; (B) all rents and
other amounts due thereunder have been paid; (C) there exists no default, or
event which with the giving of notice, the lapse of time or both would become a
default, thereunder; and (D) the Merger will not constitute a default or a cause
for termination or modification of any such lease.

 

(iii) Each of AHB and the Bank has no obligation to sell or otherwise dispose of
any substantial part of its assets or to sell or dispose of any of its assets
except in the ordinary course consistent with past practices.

 

(i) Legal Proceedings and Compliance with Laws. (i) There are no claims,
actions, suits, proceedings, arbitrations or investigations (“Actions”) pending
or threatened, nor does AHB or the Bank have knowledge of a basis for any
Action, in any court or before any governmental body or arbitration panel or
otherwise, against AHB or the Bank; (ii) each of AHB and the Bank has complied
with all Laws, and is not in default in any material respect under, and has not
been charged or threatened with or come under investigation concerning any
material violation of, any Law; and (iii) there

 

9



--------------------------------------------------------------------------------

are no material uncured violations, or violations with respect to which material
refunds or restitution may be required, cited in any report to AHB or the Bank
as a result of examination by any regulatory authority, nor is AHB subject to
any written agreement, memorandum or order with or by any regulatory authority.

 

(j) Benefit Plans.

 

(i) Schedule 3.2(j) lists all (A) pension, retirement, profit sharing, deferred
compensation, stock option, stock ownership, severance pay, vacation, bonus, and
incentive plans or arrangements, (B) medical, vision, dental or other health
plans, policies or arrangements, (C) life, health or disability plans, policies
or arrangements, (D) employment, retention or severance contracts or
arrangements and (E) fringe benefits or perquisites, provided or which may be
provided by AHB or the Bank, to any present or past employee, director or the
spouse or beneficiaries thereof (collectively, the “Benefits”). True and
complete copies of all Benefit documents and written agreements established or
maintained and currently in force during the preceding five years, together with
copies of any tax determination letters, trust agreements, summary plan
descriptions, insurance contracts, investment management agreements established
or maintained during the preceding five years and the three most recent annual
reports on form series 5500 with respect to any plan or arrangement have been
made available to IBKC.

 

(ii) Except for the plans identified as such on Schedule 3.2(j) (the “Plans”),
each of AHB and the Bank has not at any time sponsored, maintained or
contributed to any employee benefit plan that is subject to the Employee
Retirement Income Security Act of 1974 (“ERISA”), in which any employee is or
was a participant. All contributions required by it have been made, all
insurance premiums required have been paid and each Plan has been maintained and
administered in all material respects in compliance with its terms and all
applicable laws. No transaction has occurred that could result in the imposition
of a tax or penalty under the Code or ERISA; there is no matter relating to any
such Plan pending or threatened, nor, to its and Bank’s knowledge, are there any
circumstances that could lead to (other than routine filings such as
qualification determination filings) proceedings before, or administrative
actions by, any governmental agency; there are no Actions pending or threatened
(including, without limitation, breach of fiduciary duty actions, but excluding
routine uncontested claims for benefits) against any such Plan or its assets.
Each of AHB and the Bank has complied in all material respects with the
reporting and disclosure requirements of ERISA and the Code. No Plan is a
multi-employer plan within the meaning of ERISA. A favorable determination
letter has been issued by the IRS with respect to each Plan intended to be
qualified under Code Section 401(a), the IRS has taken no action to revoke any
such letter and nothing has occurred which would cause the loss of such
qualification. Each of AHB and the Bank has not sponsored, maintained or made
contributions to any arrangement (A) subject to ERISA Title IV or to Code
Section 412, (B) providing for post-retirement medical benefits, (C) that is a
“multiple employer welfare arrangement” as defined in ERISA Section 3(40), or
(D) that provides benefits through a “voluntary employees’ beneficiary
association” as defined in ERISA Section 501(c)(9).

 

10



--------------------------------------------------------------------------------

(iii) All group health plans of AHB and the Bank to which Code Section 4980B(f)
or ERISA Section 601 applies are in full compliance with the continuation
coverage requirements of Code Section 4980B(f) and ERISA Section 601 and any
prior violations of such Sections have been cured.

 

(iv) Except as provided in Section 4.13 and Section 4.17 and disclosed in
Schedule 3.2(j), the Merger will not (A) result in the imposition of any
obligation or liability on AHB, the Bank or IBKC to provide Benefits or make any
payment to any of its current or former employees, (B) result in a prohibited
transaction as such term is used in Code Section 4975 or ERISA Section 406, or
(C) result in a payment or required payment from AHB or the Bank, or IBKC as a
result of the Merger, that would be characterized as an “excess parachute
payment” within the meaning of Code Section 280G(b)(1).

 

(k) Insurance. Each of AHB and the Bank maintains in force insurance policies
and bonds in such amounts and against such liabilities and hazards as are
customary for institutions of its size and type. Each of AHB and the Bank is not
now liable, nor will AHB become liable, for any material retroactive premium
adjustment. All policies are in full force and effect, and neither AHB nor the
Bank has received any notice of a material premium increase or cancellation with
respect to any of AHB or the Bank’s insurance policies or bonds now in effect.
Within the last three years, neither AHB nor the Bank has been refused any
insurance sought or has reason to believe that its existing insurance coverage
cannot be renewed upon terms as favorable as those presently in effect.

 

(l) Commitments. Except as set forth on the Schedule 3.2(l):

 

(i) neither AHB nor the Bank is a party to any (A) collective bargaining
agreement; (B) agreement, contract or commitment (“Commitment”) with any
employee not terminable at will without penalty by AHB or the Bank; (C)
obligation of guaranty or indemnification except, if entered into in the
ordinary course with respect to customers, letters of credit, guaranties of
endorsements and guaranties of signatures and except for provisions of
applicable law or provisions of AHB’s and the Bank’s Articles of Incorporation
and By-laws relating to indemnification of directors and officers, as to which
there is no pending or threatened claim; (D) commitment which will or may
reasonably be expected to have a Material Adverse Effect; or (E) commitment
limiting AHB’s or the Bank’s freedom to engage in any line of business or to
compete with any person with respect to an activity permitted to AHB and the
Bank by applicable law.

 

(ii) Schedule 3.2(l) lists each material Commitment (except usual and customary
instruments entered into in the ordinary course with respect to loans, lines of
credit, letters of credit, depositor agreements, certificates of deposit and
similar banking activities, and routine maintenance agreements) to which AHB or
the Bank is a party. Neither AHB nor the Bank has in any material respect
breached, nor is there any pending or threatened claim that AHB or the Bank has
breached, any of the terms of any of its material Commitments.

 

11



--------------------------------------------------------------------------------

(m) Authorizations. Each of AHB and the Bank has all licenses, franchises,
permits and other authorizations (“Authorizations”) necessary for the continued
conduct of AHB’s and the Bank’s business without interference or interruption.
The Bank’s deposits are insured by the FDIC to the extent provided by law, and
there are no pending or threatened Actions to revoke or modify that insurance or
for relief under 12 U.S.C. §1818.

 

(n) Corporate Documents. AHB has delivered to IBKC copies of AHB’s and the
Bank’s Articles of Incorporation and by-laws and has made available all of AHB’s
and the Bank’s corporate minutes, other than minutes related to the negotiation
or consideration of this Agreement. All of the foregoing and all of its stock
transfer records are current, complete and correct in all material respects.

 

(o) Certain Transactions. No past or present director, executive officer or five
percent shareholder of AHB or the Bank has, since January 1, 2000, engaged in
any transaction or series of transactions which, if AHB or the Bank had been
subject to Section 14(a) of the Securities Exchange Act of 1934 (the “34 Act”)
at all times since that date, would be required to be disclosed pursuant to Item
404 of Regulation S-K of the Securities and Exchange Commission (“SEC”).

 

(p) Environmental Matters.

 

(i) Each of AHB and the Bank are in material compliance with, and have obtained
all required Authorizations under, any applicable Environmental Requirement (as
hereinafter defined) in connection with the operation of its businesses and
ownership of its properties, including, without limitation, all immovable
property currently owned or leased by AHB and the Bank, the banking premises and
all improvements and fixtures thereon, properties acquired by foreclosure or in
settlement of loans, properties which the Bank has or is judged to have managed
or supervised or participated in the management of, and properties in which the
Bank holds a security interest securing a loan recorded on the books of the
Bank; and is in compliance in all material respects with all terms of such
Authorizations and with all applicable Environmental Requirements. There are no
past or present circumstances related in any manner to AHB or the Bank or to the
properties that did or would, in any material respect, violate or prevent
compliance with any Environmental Requirement, or give rise to any material
Environmental Liability, as hereinafter defined. Neither AHB nor the Bank has
received any request for information by any governmental authority with respect
to the condition, use or operation of any of its properties, nor has AHB nor the
Bank received any notice of any kind from any governmental authority or other
person with respect to any violation of a claimed or potential Environmental
Liability of any kind under any Environmental Requirement (including, without
limitation, any letter, notice or inquiry from any person or governmental entity
informing AHB or the Bank that either is or may be liable in any way under any
Environmental Requirement or requesting information to enable such a
determination to be made). There is no Action pending or threatened by any
person against AHB or the Bank, or any prior owner of any of the properties and
relating to the properties, relating in any way to any Environmental Requirement
or seeking to impose any Environmental Liability. Neither AHB nor the Bank is
subject to any material Environmental Liability not adequately reserved against
on the Latest Balance Sheet.

 

12



--------------------------------------------------------------------------------

(ii) No Hazardous Materials exists on, about or within any of the properties of
AHB or the Bank, nor have any Hazardous Materials previously existed on, about
or within or been used, generated, stored, transported, disposed of, on or
released from any of such properties, except as disclosed in Schedule 3.2(p).
The use that AHB and the Bank make and intend to make of their respective
properties will not result in the use, generation, storage, transportation,
accumulation, disposal or release of any Hazardous Material on, in or from any
of the properties.

 

(iii) “Environmental Requirement” means all Laws relating to the protection of
human health or the environment. “Environmental Liability” means any liability
or obligation (of any kind whatsoever, whether absolute or contingent, accrued
or unaccrued, known or unknown) arising under any Environmental Requirement or
under any other liability theory relating to release or threatened release into
the environment, of any hazardous materials, pollutant, contaminant, chemical,
or industrial, toxic or hazardous substance or waste. “Hazardous Material” means
any pollutant, contaminant, chemical, or toxic or hazardous substance,
constituent, material or waste, or any other chemical, substances, constituent
or waste including, without limitation, petroleum, including crude oil or any
fraction thereof, or any petroleum product, but does not include normal
quantities of any chemical used in the ordinary course of business of such party
as office or cleaning supplies.

 

(q) Fairness Opinion. AHB has received an oral opinion from Chaffe & Associates,
Inc., AHB’s financial advisor, to the effect that the Merger Consideration is
fair to AHB’s shareholders from a financial point of view. AHB shall deliver to
IBKC a written copy of such opinion.

 

3.3 Additional IBKC Representations and Warranties. IBKC represents and warrants
to AHB that:

 

(a) Capital Stock; Other Interests. IBKC’s authorized capital stock consists of
25,000,000 shares of IBKC Common Stock, of which 8,649,777 shares are issued and
outstanding, and 1,772,117 shares are held in its treasury, and 5,000,000 shares
of preferred stock, par value $1.00 per share, of which none are issued and
outstanding. All outstanding shares of IBKC Common Stock have been duly
authorized and are validly issued, fully paid and non-assessable.

 

(b) Financial Statements and Reports. IBKC has delivered to AHB (i) its audited
balance sheet as of December 31, 2003, and its unaudited balance sheet as of
June 30, 2004 and the related audited and unaudited statements of income,
shareholders’ equity and cash flows (“Operating Statements”) for the respective
years and six months then ended, the related notes thereto, and the report of
its independent public accountants with respect thereto with respect to annual
statements (collectively, the “Financial Statements”), (ii) all call reports
made by IBERIABANK to any regulatory agency and all reports made by IBKC to the
Federal Reserve since, and to the extent permitted by law all examination
reports with respect to IBKC

 

13



--------------------------------------------------------------------------------

and IBERIABANK or made by any regulatory authority since, December 31, 2000, and
(iii) its reports or proxy statements filed with the SEC since January 1, 2001
and thereafter. The Financial Statements have been and the financial statements
delivered pursuant to Section 4.7 will be prepared in conformity with generally
accepted accounting principles (“GAAP”) applied consistently with prior periods,
and present and will present fairly, in conformity with GAAP, its results of
operations for the respective periods covered thereby, and its financial
condition as of the respective dates thereof. All reports referred to in clauses
(ii) and (iii), above, have been filed on the appropriate form and prepared in
all material respects in accordance with the requirements of the regulating
agency. IBKC and IBERIABANK do not have, nor are any of their assets subject to,
any material liability or obligation of any kind, whether absolute, accrued,
contingent, known, unknown, matured or unmatured, that is not reflected and
adequately reserved against in the latest balance sheet forming part of the
Operating Statements (the “Latest Balance Sheet”).

 

(c) Absence of Certain Changes or Events. Since the Latest Balance Sheet date,
there has been no circumstance known to management of IBKC and IBERIABANK that
has had, or can reasonably be anticipated to have, a Material Adverse Effect.

 

(d) Taxes. IBKC has timely filed all required tax returns, tax information
returns and reports required to be filed, paid all taxes, interest payments and
penalties that were due, made (and will make) adequate provision for payment of
all taxes accruable for all periods ending on or before the Closing Date (other
than those being contested in good faith that have been disclosed to AHB in
Schedule 3.3(d)), and are not delinquent in the payment of any material amount
of tax or governmental charge of any nature. No audit, examination or
investigation is currently being conducted or threatened, and no material unpaid
tax deficiencies or additional liabilities have been proposed, by any taxing
authority; and no agreements for extension of time for the assessment of any tax
have been made by or on behalf of IBKC or IBERIABANK.

 

(e) Legal Proceedings and Compliance with Laws. (i) There are no claims,
actions, suits, proceedings, arbitrations or investigations (“Actions”) pending
or threatened, nor does IBKC or IBERIABANK have knowledge of a basis for any
Action, in any court or before any governmental body or arbitration panel or
otherwise, against it and IBERIABANK; (ii) Each of it and IBERIABANK has
complied with and is not in default in any material respect under, and has not
been charged or threatened with or come under investigation concerning any
material violation of, any Law; and (iii) There are no material uncured
violations, or violations with respect to which material refunds or restitution
may be required, cited in any report to it or IBERIABANK as a result of
examination by any regulatory authority, nor is it subject to any written
agreement, memorandum or order with or by any regulatory authority.

 

(f) Authorizations. Each of IBKC and IBERIABANK has all licenses, franchises,
permits and other authorizations (“Authorizations”) necessary for the continued
conduct of its and IBERIABANK’s business without interference or interruption.
IBERIABANK’s deposits are insured by the FDIC to the extent provided by law, and
there are no pending or threatened Actions to revoke or modify that insurance or
for relief under 12 U.S.C. §1818.

 

(g) Corporate Documents. IBKC has delivered to AHB copies of its and

 

14



--------------------------------------------------------------------------------

IBERIABANK’s articles of incorporation and by-laws and has made available all of
its and IBERIABANK’s corporate minutes, other than minutes related to the
negotiation or consideration of this Agreement, and stock transfer records. All
of the foregoing and all of its reports and other information filed with the SEC
are current, complete and correct in all material respects.

 

3.4 Accuracy and Completeness of Information Provided. The information with
respect to IBKC included in the Registration Statement, including information
incorporated by reference, will be true in all material respects, and the
Registration Statement will not omit to state any information about IBKC
necessary to a complete understanding of the information presented or necessary
to an understanding of the business prospects and financial condition of IBKC.
From the date that the Proxy Statement is delivered to the shareholders of AHB
until the Closing Date, IBKC will provide AHB with notice of any event that
causes the statements made in the Proxy Statement to be materially false or
incomplete or which would cause the Proxy Statement to have a material omission
with respect to information presented about IBKC, including without limitation
prompt notice of any circumstances that has had or is reasonably likely to have
a Material Adverse Effect.

 

ARTICLE 4: Covenants and Agreements

 

Each party covenants and agrees with the other as follows:

 

4.1 Cooperation and Best Efforts. Subject to the terms and conditions of this
Agreement and the fiduciary duties of its Board of Directors and officers under
applicable law, IBKC and AHB each agrees to use, and to cause its subsidiaries
to use, its reasonable best efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things, necessary, proper or advisable under
applicable laws and regulations to consummate, make effective, and plan systems
and branch conversions, as soon as practicable after the date of this Agreement,
the transactions contemplated by this Agreement, including, without limitation,
using its best efforts to lift or rescind any injunction or restraining order or
other order adversely affecting the ability of any party hereto to consummate
the transactions contemplated hereby. Each of IBKC and AHB shall use, and shall
cause each of its subsidiaries to use, its best efforts to obtain consents of
all third parties and governmental bodies necessary or desirable for the
consummation of the transactions contemplated by this Agreement. This Section
4.1 shall not require either IBKC or AHB to waive any condition to such party’s
obligation to consummate the Merger.

 

4.2 Registration and Proxy Statement. IBKC will prepare, and within ten (10)
Business Days after receipt by it from AHB of all information about AHB
necessary to be included therein (which IBKC agrees to request of AHB within
five (5) Business Days from the date of this Agreement), file a registration
statement (the “Registration Statement”), and cooperate with AHB in AHB’s
preparation of its proxy statement (the “Proxy Statement”), which shall be part
of the Registration Statement, for the purpose of registering the IBKC Common
Stock to be issued hereunder and submitting this Agreement to AHB’s shareholders
for approval, and AHB will as promptly as practicable after the date hereof
furnish all information relating to it and its subsidiaries as IBKC may
reasonably request for inclusion in the Registration Statement; provided that
the form and content of the Proxy Statement shall be reasonably acceptable to
AHB. Each party agrees to pay one-half of the expenses of preparing and filing
the Registration Statement and Proxy Statement (other than the fees and the
expenses of IBKC’s and AHB’s professional advisors) and the expenses of printing
and mailing the Proxy Statement.

 

15



--------------------------------------------------------------------------------

4.3 Press Releases. Prior to the Effective Time, IBKC shall be solely
responsible for the form, substance and timing of any press release or other
public disclosure materially related to this Agreement or any other transaction
contemplated hereby; provided, however, that (i) prior to any public
announcement, IBKC shall consult with AHB as to the form and substance of any
such press release or other public disclosure; (ii) nothing in this Section 4.3
shall be deemed to prohibit AHB from making any communication with its employees
or shareholders, following consultation with IBKC regarding the substance of any
such communications; and (iii) nothing in this Section 4.3 shall be deemed to
prohibit any party hereto from making any disclosure which its counsel deems
necessary or advisable in order to satisfy such party’s disclosure obligations
imposed by Law.

 

4.4 Investigations. Each party will provide the other and its authorized
representatives reasonable access during all reasonable times to its and its
subsidiary bank’s premises, properties, books and records, and furnish such
information respecting its and its subsidiary bank’s business as the other party
may from time to time reasonably request, except as restricted by Law. If this
Agreement is terminated for any reason, each party will return without retaining
copies thereof (except for one copy for use in defending itself in any dispute
between them), all non-public materials obtained pursuant hereto and will
destroy all work papers derived therefrom or prepared based on such information
(except for one copy for use as stated above). For two years following such
termination, each party will keep such information obtained from the other party
confidential, except as may be required by law, and not use it in connection
with its business and shall cause its employees, agents and representatives to
do the same, in each case unless such information has become publicly available
through no fault of the receiving party.

 

4.5 Preservation of Business. AHB will use its reasonable best efforts to
preserve the possession and control of all of AHB’s and the Bank’s assets (other
than those consumed or disposed of for value in the ordinary course), and the
goodwill of customers and others having business relations with them, and will
do nothing knowingly to impair their ability to keep and preserve their business
as it exists on the date hereof. From the date hereof until the Effective Time,
the Bank (i) shall consult with IBERIABANK in establishing the rates paid by the
Bank on its deposit accounts, (ii) shall meet with IBERIABANK biweekly to review
conduct of its loan approval process, and (iii) shall notify IBERIABANK (A) of
all loans proposed to be originated in excess of $100,000 and (B) of any
proposed change to the Obligations identified in Schedule 2.1 hereto.

 

4.6 Conduct of Business. AHB will, and will cause the Bank to, conduct its
business only in the ordinary course consistent with past practices. In
addition, except as otherwise provided herein, neither AHB nor the Bank will,
whether or not in the ordinary course, without the prior consent of IBKC’s chief
executive officer or his designee:

 

(a) cause or permit a breach of any of its covenants or cause or permit any
representation or warranty of it to become untrue, as if each such
representation and warranty were continuously made from the date hereof;

 

16



--------------------------------------------------------------------------------

(b) declare, pay or make any dividend or distribution on, or reclassify or
acquire, or issue (except upon exercise of options outstanding on the date of
this Agreement) or sell or grant options or other rights to acquire any
additional shares of or any securities or obligations convertible into or
exchangeable for, its capital stock; except that if the Closing does not occur
on or before March 31, 2005, the Cash Consideration to be paid at Closing shall
be increased by an amount equal to 817,138 times the Exchange Ratio, multiplied
by the aggregate per share cash dividends declared by IBKC with a record date
between January 1, 2005 and April 1, 2005.

 

(c) amend its Articles of Incorporation or by-laws, or adopt or amend any
resolution or agreement concerning indemnification of its directors or officers;

 

(d) place or suffer to exist on any of its assets or properties any mortgage,
pledge, lien, charge or other encumbrance, except those of the character
described in Section 3.2(h)(i), or, other than in the ordinary course of
business consistent with past practices, or as disclosed in Schedule 4.6(d),
cancel any material indebtedness to it or any material claims which it may have
had, or waive any right of substantial value or discharge or satisfy any
material noncurrent liability;

 

(e) enter into any new line of business or merge or consolidate with another
entity, or sell or otherwise dispose of a substantial part of its assets, or
sell or dispose of any of its assets other than sales of Credits for not less
than book value or of any asset held as other real estate or other foreclosed
assets for an amount not less than 90% of its book value at the Latest Balance
Sheet date;

 

(f) violate in any material respect any Law;

 

(g) fail to pay, or to make adequate provision in all material respects for the
payment of, all taxes, interest payments and penalties due and payable (and/or
accruable for all periods or portions of periods up to the Effective Date) to
any taxing authority, except those being contested in good faith by appropriate
proceedings and for which sufficient reserves have been established;

 

(h) acquire investment securities;

 

(i) charge off (except as may otherwise be required by law or by regulatory
authorities or by GAAP consistently applied) any material Credit, or make or
enter into any commitments to make any Credit which varies materially from its
written credit policies, copies of which have been made available to IBKC;

 

(j) issue or deliver any AHB Common Stock certificate to replace any certificate
claimed to be lost, destroyed or stolen without requiring an indemnity agreement
and a bond from a solvent insurance company, in favor of IBKC and AHB and their
respective transfer agents against any loss resulting from the issuance or
delivery of such replacement certificate;

 

(k) reduce its reserve for loan losses below the amount recorded on its
Financial Statements at June 30, 2004, except as may be required by Law,
regulatory authority or GAAP;

 

17



--------------------------------------------------------------------------------

(l) increase or change the salary or benefits of any of its employees (unless
such change is required by applicable Law or, in the opinion of counsel, is
necessary or advisable to maintain the tax qualification of any plan under which
retirement benefits are provided), increase fees or benefits to any of its
directors, pay any bonus to any of its employees or directors, enter into any
employment agreement, change current officers’ titles, or enter into any other
transaction other than normal banking transactions with any director, officer,
employee or affiliate, except that AHB shall as of the date of this Agreement
begin to accrue a year-end bonus to eligible employees (“Eligible Employees”)
not to exceed $338,700 (the “Year-End Bonus”). AHB may pay up to 25% of the
Year-End Bonus to Eligible Employees prior to December 25, 2004. Eligible
Employees shall also receive the remaining 75% of the Year-End Bonus upon the
conversion of the Bank’s processing systems unless they voluntarily terminate
their employment with IBKC prior to that time.

 

(m) enter into any contract or series of related contracts over $5,000, whether
or not in the ordinary course of business; or

 

(n) commit to do any of the foregoing.

 

4.7 Investigation and Confidentiality.

 

(a) Prior to the Effective Time, IBKC and AHB will keep the other party advised
of all material developments relevant to its business and to the consummation of
the Merger and may make or cause to be made such investigation, if any, of the
business, properties, operations and financial and legal condition of the other
party and its subsidiaries as such party reasonably deems necessary or advisable
to familiarize itself and its advisors with such business, properties,
operations and condition; provided, however, that such investigation shall be
reasonably related to the transactions contemplated hereby and shall not
interfere unnecessarily with normal operations. IBKC and AHB each agrees to
furnish to the other party and the other party’s respective advisors with such
financial and operating data and other information with respect to its business,
properties and employees as the other party shall from time to time reasonably
request. No investigation by one party shall affect the representations and
warranties of the other party and, subject to Section 6.2 of this Agreement,
each such representation and warranty shall survive any such investigation. Each
party agrees to furnish the other party with all information necessary to
expedite pre-conversion planning and implementation including, but not limited
to, data processing, file layout, product mapping, customer identification and
notification, and other conversion related activities. Each party shall maintain
the confidentiality of all confidential information furnished to it by the other
party in accordance with the terms of the confidentiality agreement dated August
11, 2004, between the parties (the “Confidentiality Agreement”).

 

(b) Notwithstanding anything herein to the contrary, except as reasonably
necessary to comply with applicable securities law, each party to this Agreement
(and each employee, representative, or other agent of such party) may (i)
consult any tax advisor regarding the U.S. federal income tax treatment or tax
structure of the transaction and (ii) disclose to any and all persons, without
limitation of any kind, the U.S. federal income tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to the taxpayer relating to such tax treatment
and tax structure. For this purpose, “tax structure” is limited to any facts
relevant to the U.S. federal income tax of the transaction and does not include
information relating to the identity of the parties.

 

18



--------------------------------------------------------------------------------

4.8 Additional Information. Each party will provide the other (i) with prompt
notice of any circumstance that has had or is reasonably likely to have a
Material Adverse Effect, (ii) as soon as available, true, correct and complete
copies of monthly and any other financial statements and other documents of the
type referred to in Section 3.2(b), and (iii) promptly upon its dissemination,
any report sent to its shareholders.

 

4.9 AHB Shareholder Approval. AHB shall call a shareholders meeting to be held
as soon as reasonably practicable after the Registration Statement becomes
effective for the purpose of considering and voting upon the Merger. In
connection with the shareholders meeting (i) AHB shall mail the Proxy Statement
to its shareholders, (ii) each party shall furnish to the other party all
information concerning it and its subsidiaries that the other party may
reasonably request in connection with the Proxy Statement, (iii) the Board of
Directors of AHB shall, subject to its fiduciary duties under applicable law,
recommend to its shareholders the approval of this Agreement and the Merger
Agreement and cause AHB to use its reasonable best efforts to obtain such
shareholder approval.

 

4.10 Prohibited Negotiations.

 

(a) AHB agrees that, from the date of this Agreement until the earlier of the
Effective Time or the termination of this Agreement, neither it nor any of its
subsidiaries or affiliates, nor any of the officers and directors of it or its
subsidiaries or affiliates shall, and that it shall cause its and its
subsidiaries’ and affiliates’ employees, agents and representatives (including
any investment banker, attorney or accountant retained by it or any of its
subsidiaries) not to, directly or indirectly, (i) initiate, solicit, encourage
or knowingly facilitate any inquiries or the making of any Acquisition Proposal,
(ii) have any discussion with or provide any confidential information or data to
any person relating to an Acquisition Proposal, or engage in any negotiations
concerning an Acquisition Proposal, or knowingly facilitate any effort or
attempt to make or implement an Acquisition Proposal, (iii) approve or
recommend, or propose publicly to approve or recommend, any Acquisition Proposal
or (iv) approve or recommend, or propose to approve or recommend, or execute or
enter into any letter of intent, agreement in principle, merger agreement,
acquisition agreement, option agreement or other similar agreement or propose
publicly or agree to do any of the foregoing related to any Acquisition
Proposal.

 

(b) AHB agrees that it will, and will cause its officers, directors and
representatives to, immediately cease and cause to be terminated any activities,
discussions or negotiations existing as of the date of this Agreement with any
parties conducted heretofore with respect to any Acquisition Proposal informing
them that the Board of Directors no longer seeks the making of any Acquisition
Proposals.

 

(c) AHB agrees that it will use its best efforts to promptly inform its
directors, officers, key employees, agents and representatives of the
obligations undertaken in this Section.

 

(d) Notwithstanding the foregoing provisions above, if any person after the date
of this Agreement submits to AHB’s Board of Directors an unsolicited, bona fide,
written

 

19



--------------------------------------------------------------------------------

Acquisition Proposal, and AHB’s Board of Directors reasonably determines in good
faith, after receipt of advice from outside legal counsel and prompt notice of
such Acquisition Proposal to IBKC, that the failure to engage in discussions
with such person concerning such Acquisition Proposal would likely cause the
Board of Directors to breach its fiduciary duties to AHB and its shareholders,
and after consultation with a financial advisor, then, in such case, (i) AHB may
(A) furnish information about its business to such person under protection of an
appropriate confidentiality agreement containing customary limitations on the
use and disclosure of all non-public written or oral information furnished to
such person, provided that AHB must contemporaneously furnish to IBKC all such
non-public information furnished to such person and (B) negotiate and
participate in discussions and negotiations with such person; and (ii) if the
AHB Board of Directors determines that such an Acquisition Proposal is a
Superior Proposal (defined below), the AHB Board of Directors may (subject to
the provisions of this Section) withdraw or adversely modify its approval or
recommendation of the Merger and recommend such Superior Proposal or (B)
terminate this Agreement, in each case, (i) at any time after five Business Days
following IBKC’s receipt of written notice (a “Notice of Superior Proposal”)
advising it that AHB’s Board of Directors has received a Superior Proposal,
identifying the person submitting the Superior Proposal, specifying the material
terms and conditions of such Superior Proposal and enclosing a copy of the
Acquisition Proposal, and (ii) subject to IBKC’s Right of First Refusal (defined
below). If IBKC elects not to exercise the Right of First Refusal, AHB shall
provide IBKC with a final written notice of acceptance before accepting any
Superior Proposal. For purposes of this Agreement, “Superior Proposal” means any
unsolicited, bona fide, written Acquisition Proposal for consideration
consisting of cash (not subject to a financing contingency) and/or securities,
and otherwise on terms which AHB’s Board of Directors determines (based on the
written advice of Chaffe & Associates, Inc. or other financial advisor selected
by the Board of AHB) are more favorable to AHB’s shareholders (in their
capacities as shareholders) from a financial point of view than the Merger after
giving effect to AHB’s Right of First Refusal. For the purposes of this Section,
an Acquisition Proposal shall be “bona fide” if the Board of Directors of AHB
reasonably determines that the person submitting such Acquisition Proposal is
reasonably certain to consummate such Acquisition Proposal on the terms
proposed.

 

(e) IBKC shall have the right for five (5) Business Days after receipt of a
Notice of Superior Proposal to submit an Acquisition Proposal on terms not less
favorable to AHB than the terms of the Superior Proposal, which right of IBKC
shall be paramount to the rights of the person submitting the Superior Proposal
(“Right of First Refusal”). If IBKC fails to exercise such Right of First
Refusal within the time herein specified, AHB shall be at liberty to accept the
Superior Proposal.

 

(f) As used herein the term “Acquisition Proposal” means any proposal or offer
with respect to any of the following (other than the transactions contemplated
hereunder) involving AHB or any of its subsidiaries: (i) any merger,
consolidation, share exchange, business combination or other similar
transaction; (ii) any sale, lease, exchange, mortgage, pledge, transfer or other
disposition of 20% or more of its consolidated assets in a single transaction or
series of transactions; (iii) any tender offer or exchange offer for 20% or more
of the outstanding shares of its capital stock or the filing of a registration
statement under the Securities Act in connection therewith; or (iv) any public
announcement to engage in any of the foregoing.

 

20



--------------------------------------------------------------------------------

4.11 Further Cooperation. AHB will cooperate with IBKC in connection with
planning for the efficient and orderly combination of the parties and the
operation of IBKC and Bank after the Merger, and in preparing for the
consolidation of appropriate functions to be effective at and after the
Effective Time, provided that this covenant shall not require any action that,
in the opinion of AHB’s chief executive officer or his designee, would not be in
the best interest of AHB or Bank if the Merger were not consummated.

 

4.12 Regulatory Filings. IBKC will promptly prepare and file all regulatory
filings required to be made with respect to the Merger.

 

4.13 Indemnification and Insurance.

 

(a) IBKC acknowledges that, by virtue of the Merger, IBAC will succeed to the
indemnification obligations of AHB. IBKC will indemnify the directors, former
directors, officers and former officers of AHB to the full extent permitted by
AHB’s Articles of Incorporation and Bylaws or required by applicable law, as in
effect on the date hereof. All rights to indemnification and exculpation from
liabilities for acts or omissions occurring at or prior to the Effective Time
now existing in favor of the current or former directors and officers of AHB and
its subsidiaries as provided in their respective organizational documents and
any existing indemnification agreements or arrangements of AHB and its
subsidiaries, as disclosed in Schedule 4.13(a), shall survive the Merger and
shall continue in full force and effect in accordance with their terms.

 

(b) IBKC and IBERIABANK will, to the extent permitted by applicable Law,
indemnify and hold harmless AHB and the Bank, and each of their respective
directors, officers, employees and agents, and each controlling person of AHB
within the meaning of the Securities Act of 1933 (the “1933 Act”), against any
claims, suits, proceedings, investigations or other actions (“Claims”), and any
related losses, damages, costs, expenses, liabilities or judgments, whether
joint, several or solidary, insofar as they arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact made in the
Registration Statement or the Proxy Statement, or an omission or alleged
omission therefrom of a material fact necessary in order to make that statements
made therein, in light of the circumstances under which they were made, not
misleading, and will reimburse each such person promptly as incurred for legal
and other expenses reasonably incurred in connection with investigating or
defending any such Claims; provided, that IBKC and IBERIABANK will not be liable
to AHB, the Bank or an indemnified person to the extent that any such Claim
arises out of or and in conformity with information furnished to IBKC and
IBERIABANK, with respect to AHB or the Bank, by AHB or the Bank or, with respect
to any indemnified person, by that person.

 

(c) Any indemnified person wishing to claim indemnification under Section 4.13,
upon learning of any claim, shall notify IBKC and IBERIABANK thereof in writing
as promptly as is practicable; provided, however, that failure to so notify IBKC
and IBERIABANK shall not relieve IBKC and IBERIABANK from any liability that
would otherwise arise under this Section 4.13 except to the extent such failure
prejudices IBKC and IBERIABANK. IBKC and IBERIABANK shall have the right to
assume the defense thereof and shall not be liable for any expenses subsequently
incurred by such indemnified person in connection with the defense thereof,
except that if IBKC and IBERIABANK do not assume or continue to pursue such

 

21



--------------------------------------------------------------------------------

defense, or counsel for the indemnified person advises in writing that issues
raise conflicts of interest between IBKC and IBERIABANK and the indemnified
person, then the indemnified person may retain counsel satisfactory to such
person (and reasonably satisfactory to IBKC) at IBKC’s and IBERIABANK’s expense;
provided, however, that (i) IBKC and IBERIABANK shall not be obligated to pay
for more than one counsel for all indemnified persons in any jurisdiction except
as may be required due to conflicts of interest; (ii) the indemnified persons
will cooperate (to the extent reasonably appropriate under the circumstances) in
the defense of any such claim; and (iii) IBKC and IBERIABANK shall not be liable
for any settlement effected without the prior written consent of IBKC, which
consent may be withheld unless such settlement is reasonable in light of such
claims, actions, suits, proceedings or investigations against, and defenses
available to such indemnified person.

 

(d) AHB will, for total premiums not to exceed $28,386, purchase a continuation
of its current directors and officers liability insurance for a coverage period
of three (3) years after the Merger.

 

(e) If IBKC and IBERIABANK or any of their successors or assigns (i) reorganizes
or consolidates with or merges into or enters into another business combination
transaction, with any other person or entity and is not the resulting,
continuing or surviving corporation or entity of such reorganization,
consolidation, merger or transaction, or (ii) liquidates, dissolves or transfers
all or substantially all of its properties and assets to any person or entity,
then, and in each such case, proper provisions will be made so that such
surviving corporation or transferee and its successors and assigns assume the
obligations of IBKC and IBERIABANK set forth in this Agreement.

 

(f) The provisions of this Section 4.13 are intended to be for the benefit of,
and shall be enforceable by, persons entitled to indemnification hereunder or
his or her heirs and personal representatives.

 

4.14 Benefits to Employees. As soon as practicable after the Effective Time,
IBKC shall seek to provide the employees of AHB and the Bank who remain employed
after the Effective Time (collectively, the “Transferred Bank Employees”) with
similar types and levels of employee benefits maintained by IBKC and IBERIABANK
for their similarly situated employees, based upon functional responsibilities.
The Transferred Bank Employees shall be given credit under each employee benefit
plan, policy, program and arrangement maintained by IBKC and IBERIABANK after
the Closing for their service with AHB and the Bank (including American Bank
prior to the merger of American Bank into the Bank) prior to the Closing for all
purposes, including severance, vacation and sick leave, including eligibility to
participate, vesting, satisfying any waiting periods, evidence of insurability
requirements, seniority or the application of any pre-existing condition
limitations, other than benefit accrual under a defined benefit plan (as defined
in Section 3(35) of ERISA); provided, however, that accrued vacation taken
subsequent to the Effective Time may be subject to such limitations as IBKC and
IBERIABANK may reasonably require. Upon IBKC’s request, AHB shall terminate its
401(k) Plan prior to the Effective Time. Any employee of AHB at the Effective
Time who is not retained by IBKC shall receive a severance payment as if he or
she were an employee of IBKC for the entire time he or she was an employee of
AHB.

 

22



--------------------------------------------------------------------------------

4.15 Agreement of Affiliates. AHB shall deliver to IBKC, no later than thirty
(30) days after the date of this Agreement, a letter identifying each person
whom it reasonably believes is an “affiliate” of AHB for purposes of Rule 145
under the 1933 Act. Thereafter and until the Effective Time, AHB shall identify
to IBKC each additional person whom AHB reasonably believes to have thereafter
become an “affiliate”. AHB shall use its best efforts to cause each person who
is identified as an “affiliate” of AHB pursuant to the two (2) immediately
preceding sentences to deliver to IBKC, prior to the Effective Time, a written
agreement, substantially in the form of Exhibit B.

 

4.16 Listing of IBKC Common Stock. IBKC shall before the Closing take such
action as is required so that the IBKC Common Stock to be issued to shareholders
of AHB is approved for listing and quotation on the Nasdaq National Market.

 

4.17 Letter of Transmittal. As soon as practicable but in no event more than ten
(10) Business Days after the Effective Time, IBKC will send to all former
shareholders of AHB identified on a list provided to it by AHB a letter of
transmittal, and will deliver the IBKC Common Stock to which each such former
shareholder is entitled promptly upon receipt from such shareholder of a
properly completed letter of transmittal and the appropriate stock certificates,
duly endorsed if required.

 

4.18 Employee Contracts. IBKC will (i) honor each of AHB’s or the Bank’s
contracts with its employees listed on Schedule 4.18, and each employee who is a
party to any such contract shall be deemed to be a third-party beneficiary of
this Section; provided, however, that no payments or benefits to officers of AHB
and the Bank in connection with the Merger shall constitute an excess parachute
payment under Section 280G of the Code.

 

4.19 Shareholder Support Commitments. AHB has delivered, or will deliver, to
IBKC Shareholder Support Commitments from the directors and executive officers
of AHB in substantially the form of Exhibit C.

 

4.20 Organization of IBAC. IBKC shall cause IBAC to be organized under the laws
of Louisiana. The Board of IBAC shall approve this Agreement and the Merger,
whereupon IBAC shall become a party to, and be bound by, this Agreement, and
IBKC shall adopt and ratify this Agreement in its capacity as the sole
shareholder of IBAC.

 

4.21 Board of Directors and Management of IBAC. At the Effective Time, by virtue
of the Merger, the Board of Directors of IBAC shall consist of those persons
serving as directors of IBKC immediately prior to the Effective Time, and the
officers of IBAC shall consist of those persons serving as officers of IBKC
immediately prior to the Effective Time.

 

4.22 Bank Merger. AHB will, and will cause the Bank to, take such action as IBKC
shall deem necessary or advisable so that, on a date and at a time as soon as
practicable after the Effective Time determined by IBKC, the Bank will merge
into IBERIABANK.

 

4.23 Employment, Consulting and Insurance Agreements. Prior to the Closing: (i)
Van E. Pardue will enter into an Employment Agreement substantially in the form
of Exhibit D, and (ii) William E. Pratt will enter into a Consulting Agreement
substantially in the form of Exhibit E and an agreement for health insurance
coverage substantially in the form of Exhibit F.

 

23



--------------------------------------------------------------------------------

ARTICLE 5: Conditions of Closing

 

5.1 Conditions of All Parties. The parties’ obligations to effect the Merger are
subject to the following conditions:

 

(a) Approvals. (i) AHB’s shareholders shall have duly approved this Agreement,
(ii) all statutory requirements for the Merger shall have been fulfilled,
including the passage of any waiting period, and all appropriate governmental
authorizations, including the authorization of the Federal Reserve, shall have
been received, and (iii) any consents required under any contracts of IBKC or
AHB shall have been received. AHB shall have furnished to IBKC certified copies
of resolutions duly adopted by its shareholders evidencing shareholder approval
of the Agreement. Holders of not more than 10% of the outstanding AHB Common
Stock shall have statutory rights of dissent and appraisal pursuant to the BCL.

 

(b) No Restraining Action. No proceeding shall have been threatened or
instituted before a court or other governmental body to restrain or prohibit the
Merger or to obtain damages or other relief in connection with the execution of
this Agreement or the Merger; and no governmental body shall have given notice
to any party that the Merger would violate any law or that it intends to begin
proceedings to restrain consummation of the Merger.

 

(c) Representations, Warranties and Covenants. Each of the other party’s
representations and warranties shall have been accurate on the date hereof,
shall have remained accurate from and after such date and shall be accurate in
all material respects through the Closing, with the same effect as though made
at such date, except to the extent of changes permitted by the terms hereof, and
the other party shall have performed in all material respects all obligations
required to be performed by it at or before to the Closing. In addition, each
party shall have delivered to the other a certificate dated as of the Closing
and signed by its chief executive and chief financial officers that, except as
specified therein, they do not know, and have no reasonable grounds to know, of
any material inaccuracy or failure of any representation, warranty or covenant
made by it herein. The representations and warranties shall not, however,
survive the Closing and no party or any of its directors, officers or employees
shall retain any liability except for fraud or false or misleading statements
made intentionally, knowingly, or recklessly in connection with such
representations and warranties.

 

5.2 Certificates. Each party shall have delivered to the other party a
certificate, dated as of the time of the Closing and signed on its behalf by its
chief executive officer and its chief financial officer, to the effect that (i)
the conditions of its obligations under this Agreement with respect to it have
been satisfied and (ii) no Material Adverse Effect has occurred from the date of
the latest Balance Sheet to the Closing, all in such reasonable detail as the
other party shall request.

 

5.3 Tax Opinion. The parties shall have obtained a written opinion of Castaing
Hussey & Lolan LLC, addressed to the parties and reasonably satisfactory to
their respective counsel, dated the date of the Closing, subject to the
customary representations and assumptions, and substantially to the effect that
(i) the Merger will be treated for Federal income tax purposes as a
reorganization within the meaning of Section 368 (a)(1)(A) of the Code, and
IBKC, IBAC and AHB will each be a party to the reorganization within the meaning
of Section 368(b) of the

 

24



--------------------------------------------------------------------------------

Code; (ii) no gain or loss will be recognized by IBKC or AHB as a result of the
Merger; (iii) a shareholder of AHB who receives both IBKC Common Stock and cash
in exchange for all of his or her shares of AHB Common Stock generally will
recognize gain, but not loss, to the extent of the lesser of: (1) the excess, if
any, of (a) the sum of the aggregate fair market value of the IBKC Common Stock
received (including any fractional share of IBKC Common Stock deemed to be
received and exchanged for cash) and the amount of cash received over (b) the
shareholder’s aggregate tax basis in the shares of AHB Common Stock exchanged in
the Merger; and (2) the amount of cash received; (iv) the aggregate tax basis of
the IBKC Common Stock received by shareholders of AHB, who exchange all of their
AHB Common Stock in the Merger will equal such shareholders’ aggregate tax basis
in the shares of AHB Common Stock being exchanged, reduced by any amount
allocable to a fractional share interest of IBKC Common Stock for which cash is
received and by the amount of any cash consideration received, and increased by
the amount of taxable gain, if any, recognized by such shareholder in the
Merger; (v) the holding period of the shares of IBKC Common Stock received in
the Merger will include the period during which the shares of AHB Common Stock
surrendered in exchange therefore were held, provided such shares of AHB Common
Stock were held as capital assets at the Effective Time.

 

5.4 Legal Opinions. Each party shall have received an opinion from counsel for
the other party, dated as of the Effective Time, with respect to such matters
and in substantially the form of Exhibits G and H.

 

5.5 Updated Fairness Opinion. AHB shall have received from Chaffe & Associates,
Inc., its updated written opinion, dated not more than three (3) Business Days
of the date of the Proxy Statement, confirming the opinion delivered to AHB
pursuant to Section 3.2(q).

 

5.6 Employment, Consulting and Insurance Agreements. Van E. Pardue shall have
entered into an Employment Agreement substantially in the form of Exhibit D.
William E. Pratt shall have entered into a Consulting Agreement substantially in
the form of Exhibit E and an agreement for health insurance coverage
substantially in the form of Exhibit F. No payments or benefits to officers of
AHB and the Bank in connection with the Merger shall constitute an excess
parachute payment under Section 280G of the Code.

 

5.7 AHB Commitments. AHB shall have fulfilled its prior commitments to IBKC
regarding the resolution of certain corporate matters, as set forth in
correspondence between the parties dated September 23, 2004.

 

5.8 Waiver of Conditions. Any condition to a party’s obligations hereunder may
be waived by it, other than those in Sections 5.1(a) and (b).

 

ARTICLE 6: Termination

 

6.1 Termination. This Agreement may be terminated at any time before the
Effective Time:

 

(a) Mutual Consent. By the mutual consent of the parties.

 

25



--------------------------------------------------------------------------------

(b) Material Breach. By either party in the event of a material breach by the
other party of any representation, warranty or covenant herein, which in either
case can not be cured by the earlier of (i) thirty (30) days after written
notice of such breach is delivered to the breaching party, (ii) the Effective
Time or (iii) the date set forth in subparagraph (c)(i) or (c)(iii) below.

 

(c) Abandonment. By either party if (i) all conditions to Closing in Article 5
have not been met or waived by March 31, 2005, or (ii) any such condition cannot
be met by such date and has not been waived by the party in whose favor it runs,
or (iii) the Merger has not occurred by such date; provided, however, that IBKC
may, at its option, extend such date until June 30, 2005, if the conditions to
Closing in Section 5.1(a)(ii) have not been met or waived by March 31, 2005;
provided; however, that IBKC has (i) complied with its obligation to file
promptly all required regulatory applications, (ii) not received a formal final
denial of any required regulatory approval, and (iii) has conducted good faith
negotiations with any regulatory body concerning a proposed divestiture in
connection with the Merger.

 

(d) Board Recommendation. By IBKC if AHB’s Board shall or shall have resolved,
after IBKC has elected not to exercise its Right of First Refusal provided for
in Section 4.10(e), if applicable, to (i) withdraw, modify or change its
recommendation to its shareholders of this Agreement or the Merger, (ii)
recommend to its shareholders (A) any merger, consolidation, share exchange, or
other similar transaction (other than the Merger), (B) any sale, lease, or other
disposition of all or substantially all of its assets, or (C) any acquisition,
by any person or group, of the beneficial ownership of a majority or more of any
class of its capital stock; or (iii) announce a proposal, plan or intention to
do any of the foregoing or agreement to engage in any of the foregoing.

 

(e) Approvals. By either party if (i) this Agreement is disapproved by the
shareholders of AHB, or (ii) any agency whose approval is required for the
Merger denies any application for such approval or notifies such party that it
intends to impose conditions to its approval that are not reasonably acceptable
to such party, including, but not limited to, a condition requiring IBKC to
divest deposits or other assets.

 

6.2 Effect of Termination; Survival.

 

(a) Upon its termination pursuant to this Article 6, this Agreement shall be
void and of no effect, and there shall be no liability by reason of this
Agreement, or its termination, on the part of any party or its directors,
officers, employees, agents or shareholders except for (i) any liability of a
party arising out of an intentional breach of any representation, warranty or
covenant herein prior to the termination date unless such breach was required by
law or by a bank or bank holding company regulatory authority or (ii) any
covenant that survives pursuant to the following sentence. The following
provisions shall survive any termination of this Agreement and the Effective
Time: the last two sentences of Section 4.4, Section 6.2 and Article 7.

 

(b) If this Agreement is terminated by IBKC pursuant to subsection (b) or (d) of
Section 6.1, if a breach by AHB under Section 6.1(b) is intentional, and within
fifteen (15) months after the date of such termination AHB, without IBKC’s prior
written consent, accepts an

 

26



--------------------------------------------------------------------------------

Acquisition Proposal, then AHB shall pay IBKC $1,000,000 upon consummation of
such Acquisition Proposal. A breach by AHB under Section 6.1(b) shall be
intentional if such breach results from any action or inaction by AHB or its
representatives which AHB or its representatives knew, or should have known,
would constitute, or cause, such breach.

 

(c) In the event this Agreement is terminated as a result of IBKC’s or AHB’s
intentional failure to satisfy any of its representations, warranties or
covenants set forth herein, IBKC or AHB shall reimburse the other party for its
reasonable out-of-pocket expenses relating to the Merger in an amount not to
exceed $50,000, which amount shall not be deemed an exclusive remedy or
liquidated damages.

 

ARTICLE 7: Miscellaneous

 

7.1 Notices. Any notice, communication, waiver or consent (“Notice”) required or
permitted to be given in connection herewith must be in writing and may be given
to the person to be notified by (i) depositing it in the U. S. mail, postage
prepaid and registered or certified with return receipt requested, (ii)
delivering it to such person, or (iii) sending it by a national commercial
courier service for same- or next-day delivery, provided such delivery is
confirmed in writing by the courier. Notice is effective upon delivery. A party
delivering Notice shall try to obtain a receipt. For purposes of Notice, the
addresses of the parties shall, until changed by Notice, be as follows:

 

If to IBKC:

IBERIABANK Corporation

200 West Congress Street

Lafayette, LA 70501

Attention: Daryl G. Byrd

  

With copies to:

Edward B. Crosland, Jr., Esq.

Cozen O’Connor

1667 K Street, N.W., Suite 500

Washington, DC 20006

If to AHB:

American Horizons Bancorp, Inc.

300 Washington Street, Suite 100

Monroe, LA 71201

Attention: William E. Pratt

  

With copies to:

Anthony J. Correro, III, Esq.

Correro Fishman Haygood Phelps

Walmsley & Casteix, L.L.P.

201 St. Charles Avenue, 46th Fl.

New Orleans, LA 70170-4600

 

7.2 Waivers; Consents. Failure by a party to enforce any right hereunder is not
a waiver of such right unless it is an express written waiver executed by its
chief executive officer or a person designated in writing by its chief executive
officer. Waiver of any one right is not a waiver of any other right or of any
continuation of the violation waived, and a consent to an action or inaction is
not a consent to any other action or inaction, including an action or inaction
that was the same as the action or inaction to which consent was given.

 

7.3 Expenses. Except as provided in Sections 4.2 and 6.2(c), regardless whether
the Merger is consummated, all expenses incurred in connection herewith will be
borne by the party incurring them.

 

27



--------------------------------------------------------------------------------

7.4 Headings. The headings herein are included solely for reference and shall
not be considered in the interpretation or construction of this Agreement.

 

7.5 Exhibits and Schedules. The exhibits and schedules hereto are incorporated
herein by this reference and expressly made a part hereof.

 

7.6 Integrated Agreement. This Agreement, the exhibits and schedules hereto and
all other papers delivered in accordance herewith constitute the entire
agreement of the parties with respect to the subject matter hereof, all prior
agreements being superseded hereby.

 

7.7 Choice of Law. This Agreement’s validity and construction and the
determination of the rights and duties of the parties shall be governed by the
laws of the United States and those of Louisiana applicable to contracts made
and to be performed wholly within such State.

 

7.8 Parties in Interest. This Agreement shall bind and inure to the benefit of
the parties and their respective successors and assigns, except that neither
party may transfer or assign it without the other party’s prior consent,
including any transfer or assignment by operation of law. Nothing herein shall
be construed to give anyone other than the parties any rights, except as
expressly provided for herein.

 

7.9 Amendment; Waivers. This Agreement or any exhibit or schedule may be amended
or restated at any time by (i) the parties, by mutual agreement approved by
their Boards, except that the consideration to shareholders of AHB shall not be
amended after approval of the Merger Agreement by AHB’s shareholders or (ii) by
the parties’ chief executive officers or their designees to correct
typographical errors or to change erroneous references or cross references, or
in any other manner not material to the substance of the Merger provided,
however, that no amendment shall be effective unless reduced to writing and
executed by all parties to this Agreement. The waiver by any party hereto of a
breach of or noncompliance with any provision of this Agreement will not operate
or be construed as a continuing waiver or a waiver of any other or subsequent
breach or noncompliance hereunder.

 

7.10 Counterparts. This Agreement may be executed in one or more counterparts,
which taken together shall constitute one and the same instrument.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date on
the first page hereof.

 

IBERIABANK CORPORATION

  AMERICAN HORIZONS BANCORP, INC.

By:

 

/s/ Daryl G. Byrd

--------------------------------------------------------------------------------

  By:  

/s/ William E. Pratt

--------------------------------------------------------------------------------

   

Daryl G. Byrd

      William E. Pratt    

President

      Vice President

IBAC has joined as a party to this Agreement on this      day of             ,
2004.

       

IBERIABANK ACQUISITION CORPORATION

       

By:

 

 

--------------------------------------------------------------------------------

            President

 

29



--------------------------------------------------------------------------------

EXHIBIT A

 

AGREEMENT OF MERGER

 

THIS AGREEMENT OF MERGER (“Agreement”) is made as of             , 2004, between
IBERIABANK Acquisition Corporation (“IBAC”) and American Horizons Bancorp, Inc.
(“AHB”), in connection with the Agreement and Plan of Merger, dated as of
            , 2004 (the “Plan”), between IBAC and IBERIBANK Corporation on the
one hand and AHB on the other hand. Capitalized terms not defined herein shall
have their respective meanings set forth in the Plan.

 

ARTICLE 1: TERMS OF MERGER

 

1.1 Merger. Subject to the terms and conditions hereof, at the Effective Time
(defined herein), AHB shall be merged with and into IBAC, a wholly-owned
subsidiary of IBKC (the “Merger”), in accordance with, and with the effect
provided in, the Louisiana Business Corporation Law (the “BCL”).

 

1.2 Assumption of Rights and Liabilities. At the Effective Time and thereafter,
all the rights and property, real, personal, and mixed, of AHB, shall be deemed
to be transferred to and vested in IBAC without further act or deed; and the
title to any real estate, or any interest therein, vested in IBAC shall not
revert or be in any way impaired by reason of the Merger. All liabilities and
obligations of AHB of every kind and description shall be assumed by IBAC, and
IBAC shall be bound thereby in the same manner and to the same extent that AHB
was so bound at the Effective Time.

 

ARTICLE 2: MANNER OF CONVERTING SHARES

 

2.1 Conversion of AHB Common Stock.

 

(a) Except for shares of AHB Common Stock as to which dissenters’ rights have
been perfected and not withdrawn or otherwise forfeited (“Dissenters’ Shares”)
under the BCL, and as otherwise provided herein, at the Effective Time each
outstanding share of AHB Common Stock will be converted into the “Merger
Consideration” which shall mean:

 

(i) (A) .3771 (the “Exchange Ratio”) shares of IBKC Common Stock (to the nearest
ten-thousandth of a share) to be exchanged for each share of AHB Common Stock
and cash (without interest) payable with respect to any fractional share of IBKC
Common Stock (as determined below); or

 

(B) if the average of the closing prices of the IBKC Common Stock as reported on
the Nasdaq Stock Market on each of the ten (10) trading days ending five (5)
Business Days prior to the Effective Time (the “Market Value”) is greater than
$59.02 per share, the Exchange Ratio shall equal the quotient (to the nearest
ten-thousandth of a share) obtained by dividing $22.25 by the Market Value; or

 

(C) if the Market Value is less than $56.00 per share, the Exchange Ratio shall
equal the quotient (to the nearest ten-thousandth of a share) obtained by
dividing $21.11 by the Market Value; plus

 

A-1



--------------------------------------------------------------------------------

(ii) the right to receive a cash payment (without interest) to be determined as
follows: (A) Schedule 2.1 identifies all loans, funded and unfunded commitments,
and letters of credit to certain individual and related AHB borrowers
(“Obligations”) and sets out beside each Obligation an amount herein referred to
as a “Cash Credit”, with all such Cash Credits totaling an aggregate of
$1,588,862 as of the date of this Agreement (the “Cash Consideration”);

 

(B) For Obligations that have been cancelled, paid in full or sold in their
entirety by AHB prior to the fifth Business Day before the Closing (the
“Calculation Date”) for a price not less than the total amount of the
Obligations then outstanding, the entire Cash Credit with respect thereto shall
be included in the Cash Consideration;

 

(C) For Obligations that remain outstanding as of the Calculation Date, that
portion of the Cash Credit determined by multiplying the Cash Credit times a
fraction, the denominator of which is the total amount of the Obligations set
forth in Schedule 2.1. and the numerator of which is the amount by which the
balance of the Obligations on the Calculation Date is less than such total
amount, shall be included in the Cash Consideration;

 

(D) For Obligations that are sold in their entirety by AHB after the Calculation
Date and prior to the Closing for a price not less than the Obligation amount
then outstanding less the net Cash Credit resulting from the reduction of the
Obligation amount set forth in Schedule 2.1, the net Cash Credit shall be
included in the Cash Consideration;

 

(E) No Cash Credit shall be available for any portion of an Obligation that is
charged off, and no Cash Credit shall be available if, without the prior consent
of IBKC, any material collateral securing an Obligation is released other than
in connection with the full payment or sale of the entire Obligation; and

 

(F) At the Closing, each AHB shareholder’s fractional interest in all then
outstanding shares of AHB Common Stock shall be multiplied by the Cash
Consideration.

 

(b) Shares of AHB Common Stock that are held by AHB and any AHB subsidiary
(other than shares held in a fiduciary capacity other than for AHB and any AHB
subsidiary) shall not be considered to be outstanding and shall be cancelled
(and not converted) by virtue of the Merger at the Effective Time and without
any further action by any party.

 

(c) If before the Effective Time, IBKC should split or combine the IBKC Common
Stock, or pay a stock dividend in IBKC Common Stock, or otherwise change the
IBKC Common Stock into any other securities, or make any other dividend or
distribution in respect of the IBKC Common Stock (other than normal cash
dividends as the same may be adjusted from time to time in accordance with or
not in violation of this Agreement), then the Exchange Ratio will be
appropriately adjusted to reflect such split, combination, dividend or other
distribution or change.

 

A-2



--------------------------------------------------------------------------------

(d) In lieu of issuing any fractional share of IBKC Common Stock, each holder of
AHB Common Stock who would otherwise be entitled thereto, after aggregating into
whole shares all fractional shares of IBKC Common Stock to which such holder is
entitled by virtue of the Merger, upon surrender of the certificate(s) which
represented AHB Common Stock, will receive cash (without interest) equal to such
fractional share multiplied by the Market Value.

 

(e) After the Effective Time, each holder of AHB Common Stock (other than
Dissenters’ Shares), upon surrender of such holder’s certificates in accordance
herewith, will be entitled to receive the Merger Consolidation into which such
holder’s shares have been converted, less any applicable tax withholding. Until
then, each certificate for AHB Common Stock will represent the number of whole
shares of IBKC Common Stock and cash into which the shares of AHB Common Stock
represented thereby were converted, except that IBKC may refuse to pay any
dividend or other distribution payable to holders of any unsurrendered
certificate for AHB Common Stock until surrender or if such dividend or
distribution has reverted in full ownership to IBKC under its Articles of
Incorporation. Whether or not a certificate for AHB Common Stock is surrendered,
after the Effective Time it will not represent any interest in any person other
than IBKC.

 

ARTICLE 3: EFFECTIVENESS

 

3.1 Effectiveness. Consummation of the Merger is conditioned upon the approval
of this Agreement by the Board of Governors of the Federal Reserve System and
necessary filings with the Louisiana Secretary of State, and the other
conditions set forth in the Plan. The Merger shall become effective on the date
and at the time this Agreement is filed with the Secretary of State of Louisiana
(the “Effective Time”).

 

3.2 Additional Actions. If, after the Effective Time, IBAC shall believe any act
to be necessary or desirable to carry out the purposes of this Agreement, AHB
and its proper officers and directors shall be deemed to have granted to IBAC an
irrevocable power of attorney to do any such act, and the proper officers and
directors of IBAC are fully authorized in the name of AHB to take any and all
such action.

 

ARTICLE 4: MISCELLANEOUS

 

4.1 Amendment. This Agreement or any exhibit or schedule may be amended or
restated at any time by (i) the parties, by mutual agreement approved by their
Boards, except that the consideration to shareholders of AHB shall not be
amended after approval of the Plan by AHB’s shareholders or (ii) by the parties’
chief executive officers or their designees to correct typographical errors or
to change erroneous references or cross references, or in any other manner not
material to the substance of the Merger; provided, however, that no amendment
shall be effective unless reduced to writing and executed by all parties to this
Agreement. The waiver by any party hereto of a breach of or noncompliance with
any provision of this Agreement will not operate or be construed as a continuing
waiver or a waiver or any other or subsequent breach or noncompliance hereunder.

 

A-3



--------------------------------------------------------------------------------

4.2 Termination. Prior to the Effective Time, this Agreement may be terminated,
and the Merger abandoned, as set forth in the Plan, and shall terminate on any
termination of the Plan.

 

4.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

4.4 Governing Law. This Agreement’s validity and construction and the
determination of the rights and duties of the parties shall be governed by the
laws of the United States and those of Louisiana applicable to contracts made
and to be performed wholly within such State.

 

THE BOARD OF DIRECTORS OF IBERIABANK ACQUISITION CORPORATION

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

THE BOARD OF DIRECTORS OF AMERICAN HORIZONS BANCORP, INC.

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

A-4



--------------------------------------------------------------------------------

CERTIFICATE OF SECRETARY

OF IBERIABANK ACQUISITION CORPORATION

 

I hereby certify that the foregoing Agreement was duly approved, without
alteration or amendment, by the required vote of the Board of Directors and
stockholders of IBERIABANK Acquisition Corporation

 

Certificate dated                     , 2004.

 

 

--------------------------------------------------------------------------------

Secretary

 

CERTIFICATE OF SECRETARY

OF AMERICAN HORIZONS BANCORP, INC.

 

I hereby certify that the foregoing Agreement was duly approved, without
alteration or amendment, by the required vote of the Board of Directors and
stockholders of American Horizons Bancorp, Inc.

 

Certificate dated                     , 2004.

 

 

--------------------------------------------------------------------------------

Secretary

 

A-5



--------------------------------------------------------------------------------

EXECUTION BY CORPORATIONS

 

Considering the approval of this Agreement, as certified above, this Agreement
is executed by such corporations, acting through their respective Presidents,
this         day of                     , 2004.

 

IBERIABANK ACQUISITION CORPORATION   AMERICAN HORIZONS BANCORP, INC.

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Its:

 

President

 

Its:

 

President

 

A-6



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AS TO

IBERIABANK ACQUISITION CORPORATION

 

STATE OF LOUISIANA

 

PARISH OF LAFAYETTE

 

BEFORE ME, the undersigned authority, personally came and appeared
                             who, being duly sworn, declared and acknowledged
before me that he is the President of IBERIABANK Acquisition Corporation and
that in such capacity he was duly authorized to and did execute the foregoing
Agreement on behalf of such corporation, for the purposes therein expressed and
as his and such corporation’s free act and deed.

 

 

--------------------------------------------------------------------------------

Appearer

 

Sworn to and subscribed before me

this             day of                 , 2004.

 

 

--------------------------------------------------------------------------------

Notary Public

 

A-7



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AS TO

AMERICAN HORIZONS BANCORP, INC.

 

STATE OF LOUISIANA

 

PARISH OF OUACHITA

 

BEFORE ME, the undersigned authority, personally came and appeared
                            , who, being duly sworn, declared and acknowledged
before me that he is the President of American Horizons Bancorp, Inc. and that
in such capacity he was duly authorized to and did execute the foregoing
Agreement on behalf of such corporation, for the purposes therein expressed and
as his and such corporation’s free act and deed.

 

 

--------------------------------------------------------------------------------

Appearer

 

Sworn to and subscribed before me

this             day of             , 2004.

 

 

--------------------------------------------------------------------------------

Notary Public

 

A-8